HON. DAVID O. BOEHM Supreme Court Justice Hall of Justice, Rochester
This is in response to your recent letter to our office wherein you ask our opinion whether Penal Law, § 265.05 would make it unlawful for persons between the ages of fourteen and sixteen years to possess a gun, even if they possess a hunting license pursuant to the salient provisions of the Environmental Conservation Law.
Penal Law, § 265.05 makes it unlawful for persons under the age of sixteen years to possess certain designated weapons, which includes a gun. A minor found guilty of violating the section would be adjudged a juvenile delinquent.
Environmental Conservation Law, § 11-0701(1) states, in part, as follows:
  "1. A hunting license entitles * * * a holder who is between the ages of fourteen and sixteen years to exercise the privileges of a hunting license subject to the provisions of section 11-0929, and in so doing to possess and use a longbow and such firearms, except pistols and revolvers, as are not prohibited by section 11-0931, notwithstanding any provisions of the Penal Law or other law to the contrary."
(Emphasis supplied.)
Environmental Conservation Law, § 11-0929 deals with hunting by minors and provides that said minors shall not hunt with a gun or longbow unless accompanied by his parent or legal guardian who possesses a valid hunting license, or some adult over twenty-one years who is designated in writing by the parent or legal guardian to accompany the minor and who holds the requisite hunting license. Environmental Conservation Law, § 11-0931, lists the prohibitions on the use and possession of firearms and must be fully complied with as well.
Accordingly, we conclude that a minor who is between the ages of fourteen and sixteen years of age may exercise the privileges of a hunting license pursuant to Environmental Conservation Law, § 11-0701(1), subject, however, to the provisions of section 11-0929 thereof, and said minor may possess and use firearms and longbows, except pistols and revolvers, as are not prohibited by section 11-0931, notwithstanding any provision of the Penal Law or other law to the contarary.